On Motion for Rehearing.

I.
Sherwood, C. J.

*629
6. Pleading: jeofails.

*628Granting that the petition be defect*629ive in that it does not allege that the property was in the P0ssessi°0 of the remaining defendant, Caldwell, yet it does allege that the defendant wrongfully detains the property, and this is an indirect and inferential allegation that the property was in the possession of the defendant; an allegation which, though defective, is certainly good after verdict, since the words “wrongfully detains ” necessarily imply the adverse possession of the property sued for in replevin. Tidd’s Prac., 919, and eases cited ; and it will be presumed (if the evidence be not preserved and overthrow such presumption, International Bank v. Franklin Co., 65 Mo. 105), that those facts defectively stated or omitted, were in proof before the jury rendering the verdict, or else that no such verdict would have been returned. In these instances “ such defect is not any jeofail after verdict.” 1 Saund. Rep., 228, note 1.
II.
But a reversal cannot occur in this case on account of the defect in the petition, for another very sufficient reason, that the answer “ explains well enough how Caldwell became connected with the case,” alleging that he had seized and taken it as sheriff, etc., and “denies that he wrongfully detains said property.” The answer thus cures any defect in the petition. For the denial that defendant “wrongfully detains” the property necessarily admits the detention, but only denies the wrongfulness thereof. The defendant thereby admits that he has the property in his possession. The allegation in the answer that defendant had seized and taken the property, etc., and asks for, its return and delivery to him, also shows that defendant was in possession of the property at the time plaintiff sued out his writ of replevin. These allegations of the answer, by putting in issue that fact, which the petition should have alleged, cure such lack of allegation. Stivers v. Horne, 62 Mo. 473.

*630
7.-.

*629Even at common law it was a rule of pleading that an *630omission to state a material fact, either in the declaration or special plea, would be obviated if the pleading of the opposite party put the matter in issue. This rule was known as “ express aider.” In an old case in Massachusetts the omission of a necessary averment that the defendants had mills on and below a certain mill-dam, was held supplied by a plea admitting that they were seized and in possession of certain mills, Parker, C. J., remarking: That if “the parties go to trial upon a full knowledge of the charge, and the record contains enough to show the court that all the material facts were in issue, the defendant shall not tread back and trip up the heels of the plaintiff on a defect which he would seem thus purposely to have omitted to notice in the outset of the controversy.” Slack v. Lyon, 9 Pick. 62; Bliss on Code Plead., § 437, and cases cited.
III.
8. bill Of exoeptions. Bills of exceptions were unknown to the common law ; their origin was altogether statutory, having been introduced by tbe 13 Edw. I. C. 31. Bulkeley v. Butler, 2 Barn, and Cres. 434; Ned v. State, 7 Porter (Ala.) 187. The statutes of this state provide but two methods whereby a bill of exceptions may be .signed during the term; one by the judge; (R. S. 1879, § 3635); the other by by-standers, in case the judge refuse to sign; (R. S. 1879, §§ 3637, 3638.) Where, however, the parties by consent entered of record at the same term when the exceptions are taken, agree that the bill may be filed on or before a day certain in vacation, the statutory rule has been so far, by long practice and decisions, relaxed, as to permit this to be done. ' If during the term the judge refuse to sign the bill, the party has his remedy by calling bystanders. If after the term and during the period fixed by the record agreement of the parties, he refuse to sign, relief must be sought by appealing to the mandatory authority of this court.
*631. Nearly thirty years ago, a party, during the term, presented his .bill of exceptions, which the judge refused to sign because not presented, within five days as required by rule of court. Upon this refusal, the defendant tendered a bill of exceptions to the decision of the court in refusing to sign the bill of exceptions first tendered, and appealed from the judgment. When the cause came here it was held. “1. This court cannot notice the bill of exceptions which the judge refused to sign, because it is not upon the record in the mode required by law, either by the signature of the judge or of bystanders. 2. Upon appeal, the bill, of exceptions taken to the refusal of the judge to sign the bill previously presented cannot be noticed, because if his refusal had been improper, it is not to be corrected by appeal.” Darrah v. Steamboat, 17 Mo. 276. 'The case just cited fully supports the view of the matter we took in the original opinion respecting the bill of exceptions in the case before us. A more recent case holds substantially the same view. Thus, where the judge refused to sign a bill of exceptions and so certified, etc., affidavits were taken as to its truth, but it was not signed by bystanders, and this court remarked : “ But there can be fio bill of exceptions at all, unless it be signed either by the judge of the court or by bystanders. This bill of exceptions was not signed at all, and must be regarded as a nullity.” Smith v. H. & St. Jo. Railroad, 55 Mo. 601. The •proper course for the defendant to have pursued in the present instance, was to have asked for a mandamus to compel the judge to sign the original bill; and his refusal -to sign “ cannot be coi’rected by appeal.” 17 Mo., supra,.
The case of Maupin v. Virginia Lead Mining Co., in which a motion was made to strike out the bill of exceptions because not filed in time, differs widely from this one, in that there the bill of exceptions was signed by the judge, and was not filed in time owing to what we considered unfair conduct of the attorney of the adverse party *632to whom was intrusted the duty of filing the bill. There is no such element in this case. For these reasons we deny the motion for rehearing.
All concur.